ALLOWANCE
	This action is in response to Applicant’s submission dated November 23, 2020; in which Applicant elected the invention of Group I, amended claims 1, 9, 11, and 33, and provided a species for search purposes only.  Once the species was not found in the art, the full scope of the elected invention was searched.  Claims 1-22, 24-26, 28, 32-33, and 35-41 are allowed.


Information Disclosure Statement
	The references contained in the IDS dated January 24, 2020; February 4, 2020; and November 23, 2020 are made of record.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
	The restriction requirement is hereby withdrawn.


Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance: the elected invention is free of the prior art and the form of the application is acceptable.  The closest prior art is WO 2014/139978, which teaches numerous compounds having sulfonamide end group being attached to either a phenyl, pyridyl, thiophenyl or thiazolyl ring which in turn bonds to a central ring system via a linker moiety.  Said central ring system is further bonded via  a linker moiety to a further ring (benzene in all examples) which is further substituted.  The compounds of the reference differ from those presently claimed through the central ring system which is bicyclic in the reference and which is monocyclic in the presently-claimed compounds (piperidine, azetidine, pyrrolidine or piperazine in the examples).  The compounds of the reference are autotaxin (ATX) inhibitors which can be used in the treatment of ocular conditions.  



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932